DETAILED ACTION
Status of Claims:
Claims 1 and 2 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Line 3 of page 2 states “wires respectively. The control box…” A claim can only be one sentence. It is therefore not clear if all the limitations proceeding the period are intended to be part of the claim or not. 
Claim2 is indefinite because if it’s dependency on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 110455023, English machine translation provided) and Kono et al (JP 2009210238, English Machine translation provided).

Regarding Claim 1:
	Xu teaches the ice maker affixed with ozonated water capable of sterilizing bacteria comprising: a body (5) (machine frame), a compressor (1) accommodated in the body (5), a condenser (3), an inlet of which communicates with an outlet of the compressor (1) (condenser inlet is connected with the compressor), a cooling fan (2) (heat dissipation fan), and a control box (20) (see fig. 1, pg. 2 last paragraph-pg. 3 first paragraph); herein the condenser (3) has an outlet connected with a first end of a capillarity tube (7) (capillary 7), a filtration program (4) (drying filter 4) is installed on the capillarity tube (7), and a second end of the capillarity tube (7) is connected with an expansion valve (10) which communicates with an inlet of an evaporator (11) via a first pipe, an outlet of the evaporator (11) is in communication with an inlet of the compressor (1), and the evaporator (11) is connected with an ice cavity (13) on which a heater (12) (demoulding electric heater) is mounted, a tilted channel (21) (slide way) is located below the ice cavity (13) (ice mould die cavity), and a storage tank (17) is fixed on a bottom of the tilted channel (21), the body (5) includes an ice water tank (15) (ice making water tank) and a water pump (18) which has an inlet connected with the ice water tank (15), and the water pump (18) has an outlet connected with multiple spray nozzles (14) via a second pipe, the ice water tank (15) includes a control valve (9) accommodated therein and connected with an intake (8) (intake 8), an overflow outlet (6) (overflow opening 6)) defined on a side of the ice water tank (15), a generator for ozonated water (16) mounted in the ice water tank (15), configured to electrolyte tap water, and communicating with the control box (20) via a first wire, the control box (20) is connected with the compressor (1), the heater (12), the water pump (18), the cooling fan (2), and a power cable (19) via their own dedicated wires respectively. The control box (20) is configured to control the ozonated water generator (16), the compressor (1), the heater (12), the water pump (18), and the cooling fan (2), the ozonated and hypochlorous acid water generator (16) includes a casing (16-3), inflow holes (16-3-1) defined on a lower portion of the casing (16-3), outflow holes (16-3-2) formed on an upper portion of the casing (16-3). Inside the case (16-3) there are cathode plates (16-1), and anode plates (16-2), wherein each of the anode plates (16-2) is positioned between any two adjacent cathode plates (16-1). The cathode plates (16-1) are connected with a negative electrode to the control box (20) each anode plate (16-2) is connected with a positive electrode to the control box (20) individually (see pg. 2 last paragraph-pg. 3 first paragraph, figs. 1 and 2).
	Xu does not explicitly teach hypochlorous acid water or that the generator is for both ozone and hypochlorous acid water.
	Kono teaches treating ice making water with ozone and hypochlorous acid and a generator for ozone and hypochlorous acid (see pg. 2, last paragraph, pg. 3 first paragraph).
	Xu and Kono are analogous inventions in the art of disinfecting ice makers. It would have been obvious to one skilled in the art to generate both ozone and hypochlorous acid with the generator of Xu, as disclosed by Kono because it is the simple addition of a known sanitizing agent to a known sanitizing device, obviously resulting the treatment of the ice maker, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 2:
	Xu, as previously modified, teaches the ice maker affixed with ozonated water and hypochlorous acid water capable of sterilizing bacteria as claimed in claim 1, wherein the anode plates (16-2) are a coated titanium anode, and the cathode plates (16-1) are a titanium cathode or a stainless steel 20cathode, the coated titanium anode has a tin dioxide coating layer consisting of titanium substrate, ruthenium, and nickel, wherein an atomic ratio of tin and ruthenium of the tin dioxide coating layer is 9: 1, and an atomic ratio of ruthenium and nickel of the tin dioxide coating layer is 5:1 (see Xu, pg. 4, Claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/4/2022